DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2022 has been entered.
 This action is in response to the amendments filed on June 10th, 2022. A summary of this action:
Claims 1-2, 5-7, 10 have been presented for examination.
Claims 1-2, 5-7, 10 were amended
Claims 3-4, 8-9 were cancelled
Claim 7 is objected to because of informalities
Claims 1-2, 5-7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-2, 5-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1-2, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “A new implicit dynamic finite element analysis procedure with damping Included”, 2017, in view of Puthanpurayil, “ADVANCED INHERENT DAMPING MODELS AND THEIR APPLICATION IN SEISMIC LOSS OPTIMIZATION OF VISCOUS DAMPERS”, PhD Dissertation, University of Canterbury, Christchurch, New Zealand, August 2018 and in further view of Nazmy et al., “NON-LINEAR EARTHQUAKE-RESPONSE ANALYSIS OF LONG-SPAN CABLE-STAYED BRIDGES: THEORY”, 1990.
Claims 1-2, 5-7, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6, and 7 of copending Application No. 16/687,806 in view of Puthanpurayil, “ADVANCED INHERENT DAMPING MODELS AND THEIR APPLICATION IN SEISMIC LOSS OPTIMIZATION OF VISCOUS DAMPERS”, PhD Dissertation, University of Canterbury, Christchurch, New Zealand, August 2018. 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	The objections are withdrawn, and new objections are presented below as was necessitated by amendment.

Regarding the § 112(b) Rejection
	In view of the present amendments, the rejection is withdrawn.

Regarding the Double Patenting Rejection
The rejection is maintained, and updated as was necessitated by amendment to both cases.

Applicant submits (Remarks, page 16): “The applicant respectfully submits that applicant will consider timely filing a Terminal Disclaimer in compliance with 37 CFR l.321(c) or l.321(d) to overcome the non-statutory type double patenting, if and when the co-pending application issues.”

Examiner’s Response:
	See MPEP § 804(I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment.

Applicant submits (Remarks, page 10): “…By combining 1st and 2nd featured steps, it becomes possible to model a physical development of a three-dimensional building structure that develops from an intact building structure into a plurality of broken parts… Thus, the current claims 1 and 10 do not cover a mathematical relationship, formula, and calculation, and recite no mathematical concepts”

Examiner’s Response:
	The Examiner respectfully disagrees.
	Under the BRI, the present claimed invention is still directed towards an abstract idea without significantly more. The recitation of a 3D building structure in the claims and associated limitations are, as per MPEP § 2106.05(h), generally linking the judicial exception to a field of use/technical environment. See the rejection for more clarity.
	To clarify on the BRI, see at least ¶¶ 3-10 in the instant specification.

Applicant submits (Remarks, pages 9-10): “…The current claims 1 and 10, as a whole, integrate the two additional features into a practical application, to provide the above modelling task to be able to run on a mobile device in a form of mobile device application (App)...…”

Examiner’s Response:
	The Examiner respectfully disagrees. 
Under the BRI, the present claimed invention is still directed towards an abstract idea without significantly more. See MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” See the rejection for clarity.

Applicant submits (Remarks, pages 10): “…Please be advised the above two featured steps in Step 2A, Prong 1 of, the finite elements regenerating step so to fit multiple separated broken parts respectively,… add "significantly more" (i.e., an inventive concept, please also see following 35 U.S.C. § 103 statement of opinion) to the claimed computer-implemented structure analyzing method in the current claim 1 and the claimed structure analyzing mobile device in the current Claim 10…”

Examiner’s Response:
	The Examiner respectfully disagrees. See above, and see the rejection for clarity – the argued additional elements do not amount to significantly more nor do they integrate the judicial exception into a practical application. 
As to the § 103 argument - see MPEP §2106.05(I): “…As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016)…”
	See the rejection for additional clarity.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn, and new grounds of rejection is set forth below as was necessitated by the amendments. The Examiner has responded to several of the arguments below, as Lee and Puthanpurayil are still relied upon in part:

Applicant submits (Remarks, pages 13-14): “…Neither Lee et al. nor Puthanpurayil teach or suggest the unique limitation of specifically modelling a destroying process of a three-dimensional building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status…”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See Lee, § 6.3, the title of which is “Structures modeled by structural or solid elements” and ¶ 1 clarifies: “Three plane structural damped systems subjected to earthquake excitations are analyzed to demonstrate the accuracy and stability of the proposed method when numerical models consist of structural or solid elements”, e.g. “Example 4” of a “chimney” on page 540 of Lee, and “Example 5” of a “two-story RC frame” on page 541 of Lee.
	As to the destroying process, see page 543, col. 1, ¶ 2: “In reality, when a structural system approaches collapse [example of destroying into multiple pieces] during extreme seismic loading, the members may exhibit hysteretic behavior that includes strength and stiffness deterioration. Although the material nonlinear property is not included in the RC structures of Examples 4 and 5, the proposed procedure is capable of dealing with such complex nonlinear behavior once the hysteretic models are identified numerically e.g. [30].”
E.g. Lee, page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level. Parallel computing can be also applied to the proposed procedure to further enhance computational efficiency. Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23]” wherein the title of reference # 23 is: “Chen CR. An analysis method for simulating the ultimate collapse of bridges [Master thesis]. Taoyuan: National Central University; 2016 (in Chinese)” 
To clarify on the BRI, ¶ 71 of the instant specification: “[The method] can be used to simulate the destruction sequence and collapse of the structure at the limit status under extreme external force.”, e.g. ¶ 50 of the specification describes a “problem of collapsed bridge” – e.g., see Lee page 543 col. 1, ¶ 3 which describes other examples which “have been analyzed” and the title of the citation for said examples is “An analysis method for simulating the ultimate collapse of bridges”.
See the rejection for further clarification.

Applicant submits (Remarks, pages 14): “As recited, the current claims 1 and 10 clearly recite two features of the finite elements regenerating feature applied when the 3D building structure beings breaking apart into multiple broken parts and after the 3D building structure broken apart…”

 Examiner’s Response: 
	See the rejection below for clarity on how the presently relied upon prior art teaches the presently amended claims under § 103. 

Applicant submits (Remarks, pages 15): “…The current claims 1 and 10 incorporates the claimed method and device into the mobile device, such as, a smart phone or a tablet device, via a form of mobile device application (App) running on the mobile device. That is to say, the claimed method has an excellent accessibility that is able to be easily accessed and used, and provide for a user to operate, via a handy and portable smart phone, preferably connected with a support from the cloud resource technology…” 

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	It is improper to import limitations from the specification into the claims, i.e. “…, the claimed method has an excellent accessibility that is able to be easily accessed and used, and provide for a user to operate, via a handy and portable smart phone, preferably connected with a support from the cloud resource technology…”
Furthermore, see MPEP § 2144.04(V)(A): “Making Portable” wherein “In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results” as a “rationale to support an obviousness rejection” (MPEP § 2144.04).
	See the rejection below for how the newly amended claim limitations are rejected in view of the prior art, and to clarify on the BRI of this see the instant specification, ¶ 68.

	Applicant submits (Remarks, pages 15-16): “Neither Lee et al. nor Puthanpurayil teach or suggest the unique limitation of each of the plurality of finite elements include an equivalent node secant mass coefficient established on the basis of a consistent mass for representing an inertia behavior for the three-dimensional building structure…” 

Examiner’s Response:
	The Examiner respectfully disagrees.  	
	See Puthanpurayil, as was previously cited, wherein this includes the use of “secant stiffness, secant damping, and secant mass matrices” in similar manner as in Lee (Puthanpurayil, description of equations A2.16 – A2.18). 
	Furthermore, see Puthanpurayil, pages 44-45, the paragraph split between the pages, as was also previously relied upon on at least pages 16-17 of the rejection: “In the present study two different mass definitions are used for defining mass; one is the lumped mass [i.e. similar to Lee] which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for computing the elemental frequencies needed for generating the elemental damping matrix… It should be noted that when the mass matrix is computed using this methodology the mass is attributed to all the degrees of freedom if consistent mass/diagonal mass matrix formulation is adopted. This can be justified because in actual reality the mass is always distributed, and lumping is only a modelling convenience”
	See the rejection below for more clarity for the presently amended claims.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 lacks an Oxford comma – i.e. the list of elements in claim 7 recite, in part: “a discontinuous failed structure or a discontinuous separated structure” wherein the comma before the “or” was deleted (the Oxford Comma) – the Examiner suggests amending the claim to include this comma.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 is rejected under a similar rationale as claim 1 below. The dependent claims are rejected due to dependency. 

Claim 1 recites, in part: …regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, …
See figure 18 and ¶ 68: “dividing a physical structure into a plurality of virtual elements in accordance with a structural geometry of the physical structure (step 501);”, e.g. ¶ 38: “… the physical structure of the nonlinear structure is transformed and divided into a plurality of virtual elements…” e.g. ¶ 56: “In this embodiment, the reinforced concrete column is divided into 20 pieces of four-node elements, as shown in FIGS. 3 and 4, …”, e.g. ¶ 58: “In the second embodiment, the reinforced concrete column is divided into 20 pieces of four-node elements…” . 
 Also see the instant specification, ¶¶ 45, 48, 49, 63-67, figures 12-18.
The written description does not provide sufficient support for the above limitation, as there is not sufficient written support for a regeneration of the plurality of the finite elements as recited in this limitation. 
	For the purposes of Examination, this limitation is interpreted in view of ¶ 38 of the instant specification: “…physical structure of the nonlinear structure is transformed and divided into a plurality of virtual elements”, wherein this is part of the claimed invention which  “…can be used to simulate the destruction sequence and collapse of the structure at the limit status under extreme external force” (¶ 71 of the instant specification, e.g. see ¶ 50)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 10 is directed towards the statutory category of an apparatus.	

Claim 10 is rejected under a similar rationale as representative claim 1.
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
	generate a plurality of finite elements to fit a structural geometry of the [object] in the original status, and each of the plurality of finite elements include an equivalent node secant mass coefficient established on the basis of a consistent mass for representing an inertia behavior for the [object];
	2Docket No.: 7040.114Examiner: David A, Hopkins Application No.: 17/074,996Art Unit: 2147 when the [object] begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant mass coefficient for representing the inertia behavior for the first and the second broken parts;
	perform an equivalent nodal secant scheme capable of computing the equivalent node secant mass coefficient, included in each of the plurality of finite elements, element-by-element;
	and recover the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
slice the destroying period into a plurality of time steps;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented structure analyzing method, causing a mobile device to run a mobile device application …the method comprising… causing a processor in the mobile device to run the mobile device application…”
Claim 10 – “A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method … the method comprising:	 causing the hardware processor to:”
Claim 1, and the similar recitation in claim 10 – “and  causing a display in the mobile device coupled with the processor to display …” – to clarify, this is considered as per MPEP § 2106.05(f) the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for specifically modelling a destroying process o a three-dimensional building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status,”
“for modelling the destroying process of the three-dimensional building structure”
“…three-dimensional building structure…”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
Claim 1, and the similar recitation in claim 10 – “… to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the three-dimensional building structure that develops from the original status into a final status during the destroying period.”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented structure analyzing method, causing a mobile device to run a mobile device application …the method comprising… causing a processor in the mobile device to run the mobile device application…”
Claim 10 – “A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method … the method comprising:	 causing the hardware processor to:”
Claim 1, and the similar recitation in claim 10 – “and  causing a display in the mobile device coupled with the processor to display …” – to clarify, this is considered as per MPEP § 2106.05(f) the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for specifically modelling a destroying process o a three-dimensional building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status,”
“for modelling the destroying process of the three-dimensional building structure”
“…three-dimensional building structure…”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
Claim 1, and the similar recitation in claim 10 – “… to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the three-dimensional building structure that develops from the original status into a final status during the destroying period.”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 5 recites an additional step in the mathematical concept, and specifies a mathematical method to be used for the concept
Claim 6 specifies the mathematical methods used for the mathematical concept 
Claim 7 recites limitations that are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “A new implicit dynamic finite element analysis procedure with damping Included”, 2017, in view of Puthanpurayil, “ADVANCED INHERENT DAMPING MODELS AND THEIR APPLICATION IN SEISMIC LOSS OPTIMIZATION OF VISCOUS DAMPERS”, PhD Dissertation, University of Canterbury, Christchurch, New Zealand, August 2018 and in further view of Nazmy et al., “NON-LINEAR EARTHQUAKE-RESPONSE ANALYSIS OF LONG-SPAN CABLE-STAYED BRIDGES: THEORY”, 1990.

Regarding Claim 1
Lee teaches: 
	A computer-implemented structure analyzing method, causing a mobile device to run a mobile device application for specifically modelling a destroying process of a … building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising: causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the three-dimensional building structure to: (Lee, page 531, col. 1, ¶ 3: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping”, see § 6 as cited below for examples of this – and see the abstract: “the proposed procedure is simple and robust for analyzing practical damped systems with excellent computational efficiency and stability” 
As to the mobile device running a mobile application: it would have been obvious to have run Lee’s system, which uses a computer as it has “excellent computation efficiency and stability”, on a mobile device such as a laptop because this would been as per MPEP § 2144.04(V)(A): “Making Portable” the invention of Lee, and to clarify on the BRI see ¶ 51 of the instant specification: the “mobile device application…means the object carrying the computer-readable program and with unlimited external forms”, e.g. Lee’s system implemented on a laptop 
As to the destroying process, see page 543, col. 1, ¶ 2: “In reality, when a structural system approaches collapse [example of destroying into multiple pieces] during extreme seismic loading, the members may exhibit hysteretic behavior that includes strength and stiffness deterioration. Although the material nonlinear property is not included in the RC structures of Examples 4 and 5, the proposed procedure is capable of dealing with such complex nonlinear behavior once the hysteretic models are identified numerically e.g. [30].”
E.g. Lee, page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level. Parallel computing can be also applied to the proposed procedure to further enhance computational efficiency. Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23]” wherein the title of reference # 23 is: “Chen CR. An analysis method for simulating the ultimate collapse of bridges [Master thesis]. Taoyuan: National Central University; 2016 (in Chinese)” )
	slice the destroying period into a plurality of time steps; (Lee, table 1, # 1.3: “Select time step…”, and step 2.0: “For each time step from t to …”)
	generate a plurality of finite elements to fit a structural geometry of the … building structure in the original status, and each of the plurality of finite elements include an equivalent node secant [stiffness and damping] coefficient established on the basis of a [lumped] mass for representing an inertia behavior for the … building structure; (Lee, see § 1 ¶ 1 – this is a “finite element” method [i.e. divides the “structural system” into a finite plurality of virtual elements] 
 as to a structure breaking apart – see page 563, col. 1, ¶¶ 2-3: “…The proposed procedure combines the advantages of both the traditional explicit and implicit integration methods without their disadvantages for analyzing nonlinear damped systems. Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level. Parallel computing can be also applied to the proposed procedure to further enhance computational efficiency. Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure”
As to each element including an equivalent secant coefficients – see § 3, including ¶ 1: “…the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness…” wherein page 538, “Example 2”, ¶ 4 provides an example usage of this method in which “As the time step is decreased, the first inertial term dominates the convergence rate.” [i.e. these are part of the representation of the “inertial” behavior] wherein the abstract of Lee clarifies this is based on a “lumped-mass idealization”, e.g. § 3 ¶ 2: “Mi is the lumped mass” 2Docket No.: 7040.114Examiner: David A, Hopkins
To clarify on claim interpretation, see the instant specification ¶ 42: “…the equivalent nodal secant damping coefficient and equivalent nodal secant stiffness coefficient…” and ¶ 7: “…The mass matrix of the structure is usually calculated by two methods, the first method is the lumped mass and the second method is consistent mass…” – i.e. Lee teaches the first method
	perform an equivalent nodal secant scheme capable of computing the equivalent node secant … coefficient, included in each of the plurality of finite elements, element-by-element; (Lee, abstract: “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness proportional  damping nodal forces for nonlinear elements on the element level.” – and see table 1 for the “Solution Procedure” for this equivalent nodal secant scheme including # 5.0: “For each element”)
	and recover the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps; (Lee, table 1, # 8: “Repetition for next time step. Implement steps 2.0 to 7.0 for the next time step.”, e.g. page 539, col. 2, ¶ 3: “In order to demonstrate the robustness of the proposed procedure, the same numerical model but with softening stiffness is analyzed. …Compared to the responses obtained using the model with hardening stiffness, it is interesting to observe that the building deflects and vibrates unilaterally once the first story exhibits post yielding behavior.” – a skilled person would have inferred that this observation was based on a recovery of the finite elements at the time steps back to the structural geometry so as to show that the building deflects and vibrates 
	and causing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the …building structure that develops from the original status into a final status during the destroying period. (Lee, page 539, col. 2, ¶ 3 provides an example on this: “Fig. 14(a)-(e) show the hysteresis loops of the five stories, respectively, and Fig. 14(f) depicts the vibration shapes at time instants of t ¼ 0:0; 0.5, 1.0, and 3.0 s. The hysteretic responses of the first and second stories indicate obvious strength deterioration. Compared to the responses obtained using the model with hardening stiffness, it is interesting to observe that the building deflects and vibrates unilaterally once the first story exhibits post yielding behavior.”  - i.e. a skilled person would have inferred that for Lee et al. to have observed this that the system would have included a display for showing this such that it was observed 
as to the time steps over the destroying period: see page 543, col. 1, ¶¶ 2-3: “In reality, when a structural system approaches collapse during extreme seismic loading, the members may exhibit hysteretic behavior that includes strength and stiffness deterioration. Although the material nonlinear property is not included in the RC structures of Examples 4 and 5, the proposed procedure is capable of dealing with such complex nonlinear behavior once the hysteretic models are identified numerically e.g. [30]… Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22, 23]” – and see the title of # 23)
 
Lee does not explicitly teach:
	… three-dimensional…
each of the plurality of finite elements include an equivalent node secant mass coefficient established on the basis of a consistent mass
 Application No.: 17/074,996Art Unit: 2147 when the three-dimensional building structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant mass coefficient for representing the inertia behavior for the first and the second broken parts;

Lee, in view of Puthanpurayil, teaches:
	…three-dimensional…(Lee, page 543, col. 1, ¶ 3: “Any kind of FE can be easily included in the analysis procedure…”, e.g. in view of Puthanpurayil § 9.4.2 for an “Eight [story] 3D Asymmetric frame RC structure” on page 220)
each of the plurality of finite elements include an equivalent node secant mass coefficient established on the basis of a consistent mass ;(Lee, as per the abstract used a “lumped mass idealization”, see §§ 2-3 of Lee for more clarification
then see Puthanpurayil, abstract: “…In this direction, the first part of the thesis develops a whole new paradigm of damping modelling in which the damping matrix is developed at the element level and assembled to system level in a similar manner to mass or stiffness matrices…Six new damping models with increasing rigor are introduced into the nonlinear seismic dynamic analysis scenario” such as used for “frame buildings with optimally distributed dampers in an earthquake” – i.e. similar to Lee
and then Puthanpurayil, pages 44-45, the paragraph split between the pages: “In the present study two different mass definitions are used for defining mass; one is the lumped mass [e.g., Lee as cited above] which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for  computing the elemental frequencies needed for generating the elemental damping matrix...” – to clarify, see page 168, last paragraph: “In the discrete elemental damping models, the damping matrix is introduced at the element level after a semi-discretisation procedure is undertaken ...The elemental damping matrix thus obtained is then assembled like mass and stiffness matrices [i.e., the consistent mass schemes damping matricies include both stiffness matrix, e.g. Lee, and the mass matrix]. These models can be further classified based on the way the coefficients are computed [including the secant mass coefficient] and the mass formulation. In this approach, the element mass matrix may be either the element consistent mass matrix or a diagonalized version of it.” 
for more clarification: see Puthanpurayil, appendix 2 as well wherein this includes using “secant stiffness, secant damping and secant mass matrices” (Puthanpurayil appendix 2 for the “Revised Newmark constant average acceleration method”, include seeing equations A2.16 to A2.20 and their accompanying description) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a modified integration scheme, e.g. such as Newmark, based on “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix” (Lee, abstract and table 1) with the teachings from Puthanpurayil on a similar scheme which includes the formulation of the secant mass matrix. The motivation to combine would have been that Puthanpurayil technique would have resulted “…in the computation of the inertia forces [i.e., from the masses], damping forces and stiffness forces at every time step and ensures that the dynamic equilibrium is enforced...” (Puthanpurayil, pages 51-52 as cited above).
In addition, this revised approach including the secant mass matrix would have enabled the system to use not only Lee’s lumped mass assumption (e.g., see Lee § 6.3, “The structural mass matrices are constructed using the traditional lumped-mass method”) but would have also enabled the system to use other mass formulation methods such as “Consistent mass” method of Puthanpurayil. The motivation to combine would have been that this would have provided “computational benefits and the more reliable performance shown by these models as illustrated in section 3.8,” (Puthanpurayil page 45, last paragraph). To clarify – see Puthanpurayil pages 44-45 the paragraph split between the pages.

Lee, in view of Puthanpurayil, does not explicitly teach:
Application No.: 17/074,996Art Unit: 2147when the three-dimensional building structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant mass coefficient for representing the inertia behavior for the first and the second broken parts; 

Lee, in view of Puthanpurayil and Nazmy teaches:
when the three-dimensional building structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant mass coefficient for representing the inertia behavior for the first and the second broken parts; (First, see the citations above to Lee and Puthanpurayil as to the inclusion of the equivalent node secant mass coefficient into each of the finite elements
as to the regeneration of the elements as the structure begins breaking apart: see figure 5(b) which shows the “Static deformation due to dead-load equilibrium) wherein the bridge is shown as having broken into parts which shows that the elements in this “3-D…Model” are regenerated for the “deformation” as these elements are shown to have changed at least their position
For more clarity, also see figures 3-4(a) for additional views of the 3D model wherein figure 4(a) shows a “qualitative example” of what the “displacement” includes
for relevance see Nazmy, abstract and the introduction ¶ 1 – this is for modelling the “Earthquake-Response” of “Bridges”, and also section “Non-Linear Dynamic Analysis Procedure” including ¶ 1 – this is a similar technique as Lee and Puthanpurayil, e.g. see the description of equation 21 on page 52 wherein: “…This process is usually carried out on the element level, where the member-end actions are computed for each element based on the D.L. and vibrational displacements using the secant stiffness of the element at this particular deformed state…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee, as modified above, on “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level.” (Lee, abstract)  with the teachings from Nazmy on “The non-linear dynamic analysis of three-dimensional long-span cable-stayed bridges when subjected to seismic loading is Formulated” (Nazmy, abstract) The motivation to combine would have been that “The non-linear equations of motion are solved using a step-by-step integration technique in the real displacement coordinate space as well as in the modal coordinate space to save computational time.” (Nazmy, abstract) 

Regarding Claim 2
Lee, in view of Puthanpurayil, teaches: 
	The computer-implemented structure analyzing method as claimed in Claim 1, further comprising:
	establishing a discrete increment secant iterative model for each of the plurality of finite elements; (Lee, page 531, col. 1, ¶ 3: “In addition, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level, which has not been previously studied” – to clarify, see the description of equation 10: “To analyze a nonlinear system with constant mass and Rayleigh damping using Eq. (8), the incremental-iterative equations for the Newton-Raphson iteration procedure …” followed by §§ 3-4, as summarized in table 1, including # 3-# 8 in the table for the discrete “for each iteration…for each element…” method which includes calculating the “secant stiffness” in step 4.1 and step 6.2)
	implementing the consistent mass scheme to establish the plurality of finite elements in accordance with a shape function of the three-dimensional building structure; (Lee, as per the abstract uses a “lumped mass idealization” – as such, see Puthanpurayil as cited above including pages 44-45 for the paragraph split between the pages: “In the present study two different mass definitions are used for defining mass; one is the lumped mass which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for computing the elemental frequencies needed for generating the elemental damping matrix. In a normal nonlinear analysis, generally the story level mass (floor slabs, finishes etc.) is applied to the model as nodal masses”
as to this being in accordance with a shape function, see the example in § 6.3.1 of Puthanpurayil, specifically page 138: “Here both the mass and stiffness terms follow the standard Finite Element semi-discretization procedure… The space-time separation approach for the deflection is given as, …[where] are the classical cubic shape functions”, for a second example see pages 106-107 of Puthanpurayil, equations 5.13 to 5.16: “Over here ( ) x N is the standard Hermitian cubic shape function and… is the generalized coordinates… Now the generic semi-discretized equation of motion for the beam element is given as,” wherein this includes the mass term “Me” 
	adding an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient into the discrete increment secant iterative model; (Lee, see section 3 for the addition of “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness” into the model)
	establishing the discrete increment secant iterative model for the plurality of finite elements by using a direct integration; (Lee, § 3, second to last paragraph: “Therefore, the triangular factorization of the structural coefficient matrix is not required in the proposed implicit integration procedure, which is computationally efficient.” – to clarify, see § 4 for the “Newmark implicit integration method” – which is an example of using direct integration, as per ¶ 78 of the instant specification)
	selectively applying a proportional damping into the discrete increment secant iterative model to form a second discrete increment secant iterative model; (Lee, abstract, teaches that the technique includes a “stiffness-proportional damping matrix” to “rapidly evaluate stiffness-proportional damping nodal forces....on the element level” then see § 5 ¶ 1 “For example, if the stiffness proportional damping stress is assumed to develop in proportion to the strain velocity in a linear elastic beam with shear deformation neglected,”, i.e. this is an example of selectively applying the stiffness proportional damping)
and selectively applying the equivalent nodal secant mass coefficient at the previous iterative step into the second discrete increment secant iterative model to form a third discrete increment secant iterative model. ;(This is taught by the above cited combination of Lee in view of Puthanpurayil, i.e. see Lee, as per the abstract used a “lumped mass idealization” for an “incremental-iterative procedure”, see §§ 2-3 of Lee for more clarification as well as table 1 of Lee then see Puthanpurayil, abstract 
and then Puthanpurayil, pages 44-45, the paragraph split between the pages: “In the present study two different mass definitions are used for defining mass; one is the lumped mass [e.g., Lee as cited above] which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for  computing the elemental frequencies needed for generating the elemental damping matrix...” – to clarify, see page 168, last paragraph: “In the discrete elemental damping models, the damping matrix is introduced at the element level after a semi-discretisation procedure is undertaken ...The elemental damping matrix thus obtained is then assembled like mass and stiffness matrices [i.e., the consistent mass schemes damping matricies include both stiffness matrix, e.g. Lee, and the mass matrix]. These models can be further classified based on the way the coefficients are computed [including the secant mass coefficient] and the mass formulation. In this approach, the element mass matrix may be either the element consistent mass matrix or a diagonalized version of it.” 
for more clarification: see Puthanpurayil, appendix 2 as well wherein this includes using “secant stiffness, secant damping and secant mass matrices” (Puthanpurayil appendix 2 for the “Revised Newmark constant average acceleration method”, include seeing equations A2.16 to A2.20 and their accompanying description) 


Regarding Claim 5
Lee, in view of Puthanpurayil teaches: 
	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the equivalent nodal secant mass coefficient, and the iteration based algorithm is selected from one of a Newton method, a quasi-Newton method, a Newton-Raphson method, and a secant approximation method. (Lee, § 3 “Therefore, the quasi-Newton method is employed in this paper to calculate the known equivalent nodal secant damping coefficient” and see Puthanpurayil, as cited above including see page 168, last paragraph: “In the discrete elemental damping models, the damping matrix is introduced at the element level after a semi-discretisation procedure is undertaken ...The elemental damping matrix thus obtained is then assembled like mass and stiffness matrices [i.e., the consistent mass schemes damping matricies include both stiffness matrix, e.g. Lee, and the mass matrix]. These models can be further classified based on the way the coefficients are computed [including the secant mass coefficient] and the mass formulation.” 

Regarding Claim 6
Lee teaches:
	The computer-implemented structure analyzing method as claimed in Claim 2, wherein the direct integration is selected from one of an implicit Newmark integration method, a Hilber-Hughes-Taylor-a implicit integration method (HHT-a), and a Bathe composite implicit integration method. (Lee, abstract, “using the implicit Newmark integration method.”, in addition see page 531 col. 1 ¶ 1 which teaches a variety of other schemes that may be used, such as the “Hilber...method”, and the “Bathe et al...” method)

Regarding Claim 7
Lee teaches:
	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the three-dimensional building structure in the final status is referred to as a discontinuous nonlinear structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure or a discontinuous separated structure. (Lee, example 3 on page 539 is a “yielding” structure with “post-yielding” [yielded], example 1 of Lee is an example of a separated structure, example 2 of Lee is a second example of a separated structure, § 6.3 of Lee teaches subjecting the structure to “earthquake excitations” then see the examples, see page 543 col. 1, ¶ 3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure” – i.e. Lee’s method has been applied to collapsed structures, cracked [fractured] structures, and fallen [buckled] structures wherein these are also example of a failed structure – for the discontinuous and nonlinear see page 531 col. 1 ¶ 3 “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping”)


Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 1 above, wherein Lee teaches:
	A structure analyzing mobile device, wherein the mobile device comprises a hardware processor which is configured to run a mobile device application to implement a computer-implemented structure analyzing method … the method comprising: (Lee, page 531, col. 1, ¶ 3: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping”, see § 6 as cited below for examples of this – and see the abstract: “the proposed procedure is simple and robust for analyzing practical damped systems with excellent computational efficiency and stability”
As to the mobile device running a mobile application: it would have been obvious to have run Lee’s system, which uses a computer as it has “excellent computation efficiency and stability”, on a mobile device such as a laptop because this would been as per MPEP § 2144.04(V)(A): “Making Portable” the invention of Lee, and to clarify on the BRI see ¶ 51 of the instant specification: the “mobile device application…means the object carrying the computer-readable program and with unlimited external forms”, e.g. Lee’s system implemented on a laptop)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6, and 7 of copending Application No. 16/687,806 in view of Puthanpurayil, “ADVANCED INHERENT DAMPING MODELS AND THEIR APPLICATION IN SEISMIC LOSS OPTIMIZATION OF VISCOUS DAMPERS”, PhD Dissertation, University of Canterbury, Christchurch, New Zealand, August 2018. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 rejected under a similar rationale as claim 1, and the dependents thereof, wherein the rejection of claim 10 is in view of claim 7 of the ‘806 application. 


While the co-pending ‘806 claimed invention does not recite the following limitations, these would have been obvious in view of Puthanpurayil: 
	…three-dimensional… (Puthanpurayil § 9.4.2 for an “Eight [story] 3D Asymmetric frame RC structure” on page 220)
include an equivalent node secant mass coefficient established on the basis of a consistent mass for representing an inertia behavior for the three-dimensional building structure; include the equivalent node secant mass coefficient for representing the inertia behavior for the first and the second broken parts; (Puthanpurayil, pages 44-45, the paragraph split between the pages: “In the present study two different mass definitions are used for defining mass; one is the lumped mass which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for  computing the elemental frequencies needed for generating the elemental damping matrix...” – to clarify, see page 168, last paragraph: “In the discrete elemental damping models, the damping matrix is introduced at the element level after a semi-discretisation procedure is undertaken ...The elemental damping matrix thus obtained is then assembled like mass and stiffness matrices. These models can be further classified based on the way the coefficients are computed [including the secant mass coefficient] and the mass formulation. In this approach, the element mass matrix may be either the element consistent mass matrix or a diagonalized version of it.” 
for more clarification: see Puthanpurayil, appendix 2 as well wherein this includes using “secant stiffness, secant damping and secant mass matrices” (Puthanpurayil appendix 2 for the “Revised Newmark constant average acceleration method”, include seeing equations A2.16 to A2.20 and their accompanying description
as to the inertia behavior: page 52, ¶ 1: “So, in the revised approach [appendix 2], the forces at the end of the time step are obtained by summing up the forces at the beginning of the time step with the incremental inertia, incremental damping and incremental stiffness forces”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘806 with the teachings from Puthanpurayil on a similar scheme which includes the formulation of the secant mass matrix. The motivation to combine would have been that Puthanpurayil technique would have resulted “…in the computation of the inertia forces [i.e., from the masses], damping forces and stiffness forces at every time step and ensures that the dynamic equilibrium is enforced...” (Puthanpurayil, pages 51-52 as cited above).
An additional motivation to combine would have been that Puthanpurayil would have enabled the system to use mass formulation methods such as “Consistent mass” method of Puthanpurayil. The motivation to combine would have been that this would have provided “computational benefits and the more reliable performance shown by these models as illustrated in section 3.8,” (Puthanpurayil page 45, last paragraph). To clarify – see Puthanpurayil pages 44-45 the paragraph split between the pages.


Instant App # 17/074,996
Co-pending App # 16/687,806
Regarding Claim 1

	A computer-implemented structure analyzing method, causing a mobile device to run a mobile device application for specifically modelling a destroying process o a … building structure destroyed by an earthquake over a destroying period to develop from an intact building structure originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising:
	 causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the ... building structure to:
	slice the destroying period into a plurality of time steps;
	generate a plurality of finite elements to fit a structural geometry of the ... building structure in the original status, and each of the plurality of finite elements …
	2Docket No.: 7040.114Examiner: David A, Hopkins Application No.: 17/074,996Art Unit: 2147 when the ... building structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements …
	perform an equivalent nodal secant scheme capable of computing the equivalent node secant … coefficient, included in each of the plurality of finite elements, element-by-element;
	and recover the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;
	and causing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the ... building structure that develops from the original status into a final status during the destroying period. 

Regarding Claim 1

	A computer-implemented structure analyzing method, which causes a mobile device to run a mobile device application for specifically modelling a destroying process of a bridge structure destroyed by an earthquake over a destroying period to develop from an intact and fully-functioned bridge originally, which is an original status, into a plurality of broken parts finally, which is a final status, the method comprising:
	 causing a processor in the mobile device to run the mobile device application for modelling the destroying process of the bridge structure to:
	slice the destroying period into a plurality of time steps;
	generate a plurality of finite elements to fit a structural geometry of the bridge structure in the original status, and each of the plurality of finite 2Docket No.: 7040.101Examiner: David A, Hopkins Application No.: 16/687,806Art Unit: 2128 elements include an equivalent node secant damping coefficient and an equivalent node secant stiffness coefficient for representing a damping behavior and a stiffness behavior respectively for the bridge structure;
	when the bridge structure begins breaking apart into a first and a second broken parts, regenerate the plurality of finite elements to fit the structural geometry of the first and the second broken parts, and each of the plurality of finite elements include the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient for representing the damping behavior and the stiffness behavior respectively for the first and the second broken parts;
	perform an equivalent nodal secant scheme capable of computing the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient, included in each of the plurality of finite elements, element-by-element;
	and recovery the plurality of finite elements at each of the plurality of time steps back to the structural geometry at each of the plurality of time steps;
	and3Docket No.: 7040.101Examiner: David A, HopkinsApplication No.: 16/687,806Art Unit: 2128 causing a display in the mobile device coupled with the processor to display the recovered structural geometry at each of the plurality of time steps for demonstrating a variation of the bridge structure that develops from the original status into a final status during the destroying period. 

Regarding Claim 5

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the equivalent nodal secant mass coefficient, and the iteration based algorithm is selected from one of a Newton method, a quasi-Newton method, a Newton-Raphson method, and a secant approximation method. 
Regarding Claim 6

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the equivalent nodal secant scheme adopts an iteration based algorithm to compute the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient, and the iteration based algorithm is a quasi-Newton iteration method, or a secant method. 

Regarding Claim 7

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the three-dimensional building structure in the final status is referred to as a discontinuous nonlinear structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. 

Regarding Claim 5

	The computer-implemented structure analyzing method as claimed in Claim 1, wherein the bridge structure in the final status is referred to as a non-continuous nonlinear structure, a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. 





Regarding Claim 2
The ‘806 claimed invention as recited in claims 1-2, as taken in view of Puthanpurayil, teaches:
	The computer-implemented structure analyzing method as claimed in Claim 1, further comprising:
	establishing a discrete increment secant iterative model for each of the plurality of finite elements; (see claim 2 of the ‘806 – see the establishing limitation which is an obvious variant of this limitation)
	implementing the consistent mass scheme to establish the plurality of finite elements in accordance with a shape function of the three-dimensional building structure; (Puthanpurayil as cited above including pages 44-45 for the paragraph split between the pages: “In the present study two different mass definitions are used for defining mass; one is the lumped mass which is used by the main program for all nonlinear computations and the other is the diagonal or consistent mass only used by the elemental damping matrix subroutine for computing the elemental frequencies needed for generating the elemental damping matrix. In a normal nonlinear analysis, generally the story level mass (floor slabs, finishes etc.) is applied to the model as nodal masses” – as to this being in accordance with a shape function, see the example in § 6.3.1 of Puthanpurayil, specifically page 138: “Here both the mass and stiffness terms follow the standard Finite Element semi-discretization procedure… The space-time separation approach for the deflection is given as, …[where] are the classical cubic shape functions”, for a second example see pages 106-107 of Puthanpurayil, equations 5.13 to 5.16: “Over here ( ) x N is the standard Hermitian cubic shape function and… is the generalized coordinates… Now the generic semi-discretized equation of motion for the beam element is given as,” wherein this includes the mass term “Me”
	adding an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient into the discrete increment secant iterative model; (Claims 1-2 of the ‘806 for these coefficients being added/applied)
	establishing the discrete increment secant iterative model for the plurality of finite elements by using a direct integration; (Puthanpurayil, see chapter 4, page 71, ¶ 1: “A generic time domain integration formulation for linear systems with non-classical convolution damping models is developed in this chapter… The time domain implementation formulation is  developed using the Newmark constant average acceleration framework” and then see appendix 2 for the “Newmark constant average acceleration method” which is an example of a direct integration technique)
	selectively applying a proportional damping into the discrete increment secant iterative model to form a second discrete increment secant iterative model; (Claim 2 of the ‘806 for the Rayleigh damping limitation)
	and selectively applying the equivalent nodal secant mass coefficient at the previous iterative step into the second discrete increment secant iterative model to form a third discrete increment secant iterative model. (Claim 2 of the ‘806, as taken in view of Puthanpurayil as cited above on pages 44-45 the paragraph split between the pages, page 168 last paragraph, and for more clarification see appendix 2 of Puthanpurayil including equations A2.16 to A2.20 and their description)

Regarding Claim 6
Puthanpurayil teaches:
	The computer-implemented structure analyzing method as claimed in Claim 2, wherein the direct integration is selected from one of an implicit Newmark integration method, a Hilber-Hughes-Taylor-a implicit integration method (HHT-a), and a Bathe composite implicit integration method. (Puthanpurayil, see chapter 4, page 71, ¶ 1: “A generic time domain integration formulation for linear systems with non-classical convolution damping models is developed in this chapter… The time domain implementation formulation is  developed using the Newmark constant average acceleration framework” and then see appendix 2 for the “Newmark constant average acceleration method” which is an example of a direct integration technique)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147